

116 HR 4936 IH: Bridge to End Homelessness Act of 2019
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4936IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mrs. Napolitano (for herself and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo establish a grant program to provide temporary housing to homeless individuals, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Bridge to End Homelessness Act of 2019. 2.Temporary housing grant program (a)EstablishmentThe Secretary of Housing and Urban Development (in this Act referred to as the Secretary) shall establish a competitive grant program to provide grants to eligible entities under subsection (b) to provide interim housing to individuals experiencing homelessness.
 (b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall— (1)be a governmental entity at the county, city, regional, or locality level;
 (2)submit a plan for targeted outreach to individuals experiencing homelessness within the jurisdiction of the entity or a partner of the entity; and
 (3)submit to the Secretary an application that includes a plan and assurances to provide for— (A)identifying unused property or land that—
 (i)is located within the entity’s jurisdiction or partner entity’s jurisdiction; and (ii)will be converted into a facility for interim housing for such individuals;
 (B)furnishing such facility with on-site mental health, employment, substance use disorder, and wellness resources, except that for services that cannot be furnished on-site, the plan shall provide for direct linkage to transportation services to appointments for such services;
 (C)accommodation of service animals and pets at such facility; (D)permanent, on-site supervision of such facility;
 (E)coordination of such facility with public services agencies and law enforcement; and (F)keeping the administrative entity for the local Continuum of Care under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) informed.
 (c)RequirementsEach entity provided a grant under this section shall— (1)employ trauma-informed principles;
 (2)employ a Housing First approach that prioritizes permanent housing to people experiencing homelessness; and
 (3)provide connections to permanent housing as a part of any case management provided. (d)Grant fundsAn entity provided a grant under this section shall receive—
 (1)not more than $10,000,000 in the first year of the grant, to remain available until expended, for costs of acquisition, construction, rehabilitation, or repurposing of a property to be used as an interim housing facility; and
 (2)not more than $2,000,000 in each of the 5 subsequent years for costs associated with providing services at such facility.
 (e)PartnershipsAn entity may enter into a partnership with providers of services for the interim housing facility established with grant amounts under this section, including local health agencies, medical, mental health, and substance use treatment providers, employment services providers, housing providers, and such other service providers as necessary.
			(f)Measures of outcomes
 (1)DevelopmentThe Secretary shall develop measures of outcomes to be applied by recipients of grants under this section in evaluating the effectiveness of programs carried out under this section.
 (2)Annual submission of dataEach eligible entity described in subsection (b) that receives a grant under this section shall annually submit to the Secretary a report that includes data to evaluate the success of the program carried out by the entity based on whether such program is achieving the purposes of the program. Such reports shall utilize the measures of outcomes under paragraph (1) in a reasonable manner to demonstrate the progress of the program in achieving such purposes.
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act— (1)for fiscal year 2020, $100,000,000; and
 (2)$20,000,000 for each of fiscal years 2021 through 2025. 